Citation Nr: 1524676	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  10-05 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 10 percent for stress fracture of the right foot (hereinafter "right foot disability").


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from September 1996 to January 1997.  He served on active duty from October 2001 to September 2002, from February to March 2003, and from August 2005 to June 2007.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In September 2010, the Veteran attended a Travel Board hearing before the undersigned.  The hearing transcript is of record.

In April 2011, these matters came before the Board and were remanded for additional evidentiary development.  The case has now been returned to the Board for appellate review.

In January 2013, the Veteran filed a Notice of Disagreement in connection with the disability evaluation assigned to his service-connected right knee disability.  The VA issued a Statement of the Case in October 2013, however the Veteran failed to file a Substantive Appeal to the Board (VA Form 9).  See 38 C.F.R. §§ 20.200, 20.302 (2014).  As such, the issue is not before the Board and will not be discussed.


FINDING OF FACT

In an April 2015 statement, the Veteran, through his attorney, withdrew his appeal on the issues of entitlement to an initial disability rating in excess of 50 percent for PTSD and entitlement to an initial disability rating in excess of 10 percent for a right foot disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to the issue of entitlement to an initial disability rating in excess of 50 percent for PTSD, have been met.  38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to the issue of entitlement to an initial disability rating in excess of 10 percent for a right foot disability, have been met.  38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In an April 2015 statement, the Veteran, through his attorney, withdrew his appeal on the issues of entitlement to an initial disability rating in excess of 50 percent for PTSD, and in excess of 10 percent for a right foot disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as it pertains to the aforementioned issues and they are dismissed.



ORDER

The appeal is dismissed with respect to the issue of entitlement to an initial disability rating in excess of 50 percent for PTSD.

The appeal is dismissed with respect to the issue of entitlement to an initial disability rating in excess of 10 percent for a right foot disability.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


